Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155052(41)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 155052
  v                                                                 COA: 334768
                                                                    St. Clair CC: 16-000731-FH
  SHANE MICHAEL MOORE,
             Defendant-Appellant.
  _________________________________________/

         On the order of the Chief Justice, the motion of plaintiff-appellee to extend the
  time for filing its answer to the application for leave to appeal is GRANTED. The
  application will be accepted as timely filed if submitted on or before November 30, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 6, 2017

                                                                               Clerk